Case 2:15-cr-20382-VAR-MKM ECF No. 182 filed 05/11/20      PageID.3082    Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                          Plaintiff,         Case No: 2:15-cr-20382
 -v-                                         Hon. Victoria Roberts

 D-1 PAUL NICOLETTI,

                          Defendant.

 Craig Weier                               Paul J. Stablein
 United States Attorneys Office            Paul Stablein, PLLC
 Assistant United States Attorney          Attorney for Defendant
 211 West Fort Street, Suite 2001          380 North Old Woodward Ave
 Detroit, Michigan 48226                   Suite 320
 (313) 226-9678                            Birmingham, Michigan 48009
 Craig.Weier@usdoj.gov                     (248) 540-1600
                                           PaulStablein@StableinLaw.com


               BRIEF IN SUPPORT OF THE DEFENDANT’S
                   REPLY TO THE GOVERNMENT’S
                BRIEF IN OPPOSITION TO DEFENDANT’S
              MOTION FOR BOND PENDING APPEAL [R. 181]

       The Government argues in its response, in part, that there is no “clear and

 convincing evidence that he is not a danger to the community.” (Doc. #181, Page

 ID 3078-9). The Government’s argument is 180 degrees contrary to the position it

 took earlier in this matter when Mr. Nicoletti sought the Government’s concurrence,

 while he was on bond, to allow him to fish with a bow and arrow. On December 21,
Case 2:15-cr-20382-VAR-MKM ECF No. 182 filed 05/11/20          PageID.3083     Page 2 of 8




 2017, the Government stipulated to the following: “He (Mr. Nicoletti) is not a danger

 to society nor he is (sic) a threat to public safety.” (Doc. #73, Page ID 627). Other

 than the fact that Mr. Nicoletti has vigorously defended this matter and exercised his

 right to a trial, nothing has changed. Mr. Nicoletti has demonstrated model behavior

 while on pretrial release for the five years this matter has been pending, and the

 Government’s current statement that this fact does not demonstrate “clear and

 convincing proof that he would not violate the law while his appeal is pending” (Doc.

 #181, Page ID 3079) is without merit. The 2017 order, to which the Government

 stipulated, and his actual conduct while on pretrial release, are the best predictors of

 his future conduct if given the opportunity to remain on bond while his appeal is

 pending.

       Moreover, his current employment also demonstrates the point: as of 2018,

 Mr. Nicoletti works as a driver of an “Authorized Emergency Vehicle” as the term

 is defined by the State of Michigan and is entitled to the same protections afforded

 other first responders pursuant to the Michigan Motor Vehicle Code.               MCL

 257.2(1)(c) and MCL 257.653a. Clearly, Mr. Nicoletti has established that he is not

 a threat to society.

       The Government’s argument that Mr. Nicoletti will not prevail on appeal

 simply reiterates the arguments the Government has been making throughout this

 litigation. The Government admitted that its legal theory was altered shortly before

                                            2
Case 2:15-cr-20382-VAR-MKM ECF No. 182 filed 05/11/20         PageID.3084    Page 3 of 8




 trial based upon the Banyan3 case, when it stated, “But Banyan is easily

 distinguishable, in part because the government was aware it was pending before

 trial and presented its case to avoid the issues it posed.” (Doc. #181, Page ID 3055).

 The Court of Appeals decided Banyan in 2019, four years after the Indictment in the

 present case. Until Banyan was decided, the Government proceeded on the false

 premise, as indicated in the wording of the indictment, that Fifth Third Bank was the

 lender and hence jurisdiction existed pursuant to 18 U.S.C. § 1344(1). It is now clear

 that Fifth Third Bank was not the lender, nor did Fifth Third Bank provide the loan

 funding as required in Banyan. In many ways, this factual distinction is where the

 rubber meets the road in this case.

          The Government argues that, unlike the prosecution of Banyan, it did not rely

 on the “wholly-owned subsidiary” status of the lender.             However, despite

 acknowledging that the wholly owned subsidiary argument was “nearly frivolous”

 as the Banyan court stated at 552, this position is belied by the fact that the

 Government’s questions on direct examination included the following: “Q; So by

 virtue of Fifth Third Bank Michigan’s ownership of 100 percent of Old Kent and

 one percent of Fifth Third Mortgage Michigan, is it fair to say that Fifth Third Bank

 Michigan owned Fifth Third Mortgage Michigan, essentially, in entirety? A: Yes.”

 (Doc. #136, Page ID 1293-4, emphasis supplied). Further, in order to gloss over the


 3   United States v Banyan, 933 F. 3d 548 (6th Cir. 2019)
                                                   3
Case 2:15-cr-20382-VAR-MKM ECF No. 182 filed 05/11/20        PageID.3085    Page 4 of 8




 factual dispute, the Government then asked Cliffel, “Did Fifth Third Mortgage

 Michigan use accounts of Fifth Third Bank Michigan and Fifth Third Bank Ohio to

 fund the loan? A: They did.” Who funded the loan according to the Government?

 Fifth Third Mortgage Michigan did. However, to support the “custody or control”

 requirement of subsection 2, the Government now argues in its brief that Cliffel

 testified “all loan proceeds at issue were in the custody of either Fifth Third Bank

 Michigan or Fifth Third Bank Ohio when the proceeds were released to Continental

 Title.” (Doc. #181, Page ID 3059). Cliffel did not testify that the proceeds were

 bank property. Neither did the Government establish that the accounts from which

 the proceeds were acquired were accounts owned by, or in the custody of, Fifth Third

 Bank, or were rather, accounts owned and controlled by Fifth Third Mortgage and

 simply located at Fifth Third Bank.

       The Government never clarified this important factual distinction, yet it could

 have done so easily. The Government submitted the cashier’s checks drawn on the

 bank, containing the appropriate routing numbers, but never presented records to

 show from whose account the funds were purportedly drawn – whether Fifth Third

 Mortgage or Fifth Third Bank. The Government did not establish the point, other

 than to highlight one statement from one witness that was capable of two different

 meanings. No other evidence existed to establish this most important jurisdictional




                                          4
Case 2:15-cr-20382-VAR-MKM ECF No. 182 filed 05/11/20             PageID.3086    Page 5 of 8




 point.    Mr. Nicoletti has raised a substantial question for his appeal and this

 Honorable Court should grant his request for bond pending appeal.

          In its brief, the Government states, “Nicoletti served as the title agent on these

 loans.     He prepared and submitted false HUD-1’s to Fifth Third Mortgage,

 Michigan, falsely showing sizable down payments by straw buyers, which, as title

 agent, he was charged with collecting at the closings.” (Doc. #181, Page ID 3065,

 emphasis supplied). At no time during the trial did the Government establish that

 Mr. Nicoletti communicated with anyone at the bank as opposed to the lender. As

 the Court in Banyan noted, “And the government again presented no evidence that

 any of the misrepresentations on the subject loan applications ever reached the ears

 of anyone at the parent banks.” Banyan, supra, at 555. Here, the Government makes

 an attempt to establish a misrepresentation to the bank, though its brief highlights

 the gaping hole in its proofs. “Thus, to obtain the official checks, someone told the

 issuing bank officer to list the straw buyers’ names as the purchasers of the checks,

 a lie to the bank to obtain official checks to document the false narrative of the

 scheme that the ‘buyers’ made substantial down payments.” (Doc. #181, Page ID

 3067, emphasis supplied). Even ignoring how vague that statement is, what the

 buyers are bringing to the closing is in the HUD-1 which is sent to the lender, not

 the bank.      The Government presented no evidence that any member of the

 conspiracy, let alone Mr. Nicoletti, made any false statement to the bank.

                                               5
Case 2:15-cr-20382-VAR-MKM ECF No. 182 filed 05/11/20                PageID.3087      Page 6 of 8




        Furthermore, the checks, regardless of who obtained them and how, cannot

 form the basis for a fraud perpetrated against a bank. Based on that legality, the

 United States Supreme Court reversed the defendant’s conviction of two counts of

 violating 18 U.S.C. § 10144 in Williams v. United States, 458 U.S. 279, 102 S. Ct.

 3088, 73 L. Ed. 2d 767 (1982). Williams was charged with committing a check

 kiting scheme against various banks. In reversing the convictions, the Court stated:

        [T]echnically speaking, a check is not a factual assertion at all, and
        therefore cannot be characterized as “true” or “false.” Petitioner’s bank
        checks served only to direct the drawee banks to pay the face amounts
        to the bearer, while committing petitioner to make good the obligations
        if the banks dishonored the drafts.
        Id. at 284.

        Similarly, the Government here concedes that the no false statements were

 communicated to the bank and relies only on the words imprinted on the checks.

 (Doc. #181, Page ID 3065, n. 3). However, the checks contain no false statement

 that is communicated to the bank. They are simply drafts directing the drawee bank

 to pay the indicated amount to the bearer. See e.g., United States v. Rodriguez, 140

 F.3d 163 (2d Cir. 1998) (Defendant’s act of presenting checks payable to defendant

 to bank for deposit and payment was not deceptive course of conduct as to bank and

 thus did not support bank fraud conviction, even if defendant knew checks had been




 4 18 U.S.C. § 1014 states in pertinent part, “Whoever knowingly makes any false statement or
 report,…for the purpose of influencing in any way the action of …any institution the accounts of
 which are insured by the Federal Deposit Insurance Corporation,” shall be fined or imprisoned.
                                                6
Case 2:15-cr-20382-VAR-MKM ECF No. 182 filed 05/11/20                 PageID.3088      Page 7 of 8




 issued without account holder’s authorization.) Even if one could conclude that the

 checks imply some materially false statement (which they do not), it was never

 communicated to the bank, only the lender, via the HUD-1 closing statement.

        The Government argues that the funding of the loan is critical. “The Banyan

 court underscored that the government offered ‘no evidence, for example, that either

 of the parent banks funded the loans and that the defendants were aware of such

 funding.’ Banyan at 553.” (Doc. #181, Page ID 3058). The Government’s

 determination that the bank funded the loans is not born out by the evidence. The

 Funding Notification Sheets, which were attached to Mr. Nicoletti’s previously filed

 Motion to Dismiss (attached hereto as Exhibit A and previously submitted with Doc.

 #90, Exhibits 2 and 7), clearly show that Fifth Third Mortgage Company funded

 each of the loans in the present case. In addition, attached hereto as Exhibit B, are

 the closing instructions for each of the loans in question here.5 Each of them states

 the following: “The following requirements must be satisfied prior to the

 disbursement of loan proceeds. Any deviations from the requirements must be

 specifically approved by the Lender in writing prior to disbursement.” If the bank

 were disbursing the funds, why indicate that the lender is responsible for doing so,




 5The closing instructions were also attached as exhibits to Mr. Nicoletti’s previous motion (Doc.
 #90).
                                                 7
Case 2:15-cr-20382-VAR-MKM ECF No. 182 filed 05/11/20           PageID.3089   Page 8 of 8




 provided the additional conditions are met at the time of closing? The lender is

 disbursing the funds, not the bank.

       The Government’s Response also identifies the actors as being “a corrupted

 loan officer from Fifth Third Mortgage Michigan, a subsidiary of Fifth Third Bank

 Michigan.” (Doc. #181, Page ID 3064). The Government again wishes to highlight

 the fact that Fifth Third Mortgage Michigan is a wholly-owned subsidiary of Fifth

 Third Bank – while conceding that the fact is frivolous on this issue. As the

 Government states its theory of the case – “He (Mr. Nicoletti) prepared and

 submitted false HUD-1’s to Fifth Third Mortgage, Michigan, falsely showing sizable

 down payments by the straw buyers….” (Doc. #181, Page ID 3065). The evidence

 did establish that HUD-1’s containing false information were prepared, but the

 misrepresentations were communicated only to the lender. The Government’s

 statement that “Nicoletti fabricated the down payments by getting Fifth Third Bank

 Michigan to issue official checks…” (Id.), is clearly not supported by the evidence

 presented at Mr. Nicoletti’s trial.

       This Honorable Court should conclude the issues presented at least raise a

 close question and grant Mr. Nicoletti a bond pending his appeal.

                                   Respectfully submitted,

                                   /s/Paul Stablein
                                   Paul J. Stablein
                                   Paul Stablein, PLLC
DATED:        May 11, 2020         Attorney for Mr. Nicoletti
                                            8
